DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group III, claims 16-21 in the reply filed on 11/8/21 is acknowledged.
Newly submitted claims 22-35 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The method of claim 16 is not required to be performed by nor with the motion system of claim 22 nor pipette workstation of claim 27. There are no corresponding special technical features in claim 16 to the processor, computer readable medium, deck, first force sensor, and controller of respective claims 22 and 27.  The different inventions require different searches and search strategies.
Accordingly, claims 22-35 are withdrawn from consideration as being directed to a non-elected invention.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation

It is noted that the method claims do not recite who and/or what is required to perform each of the recited steps.
It is noted that the measuring and calculating steps are based upon an abstract idea because one perform the steps mentally and/or by using one’s eyes. It is noted that claim does not specify what the positions are relative and the positions and locations are not defined in the claims. Every object has a relative position/location to something. For example, one can determine any position/location by longitude and latitude and/or GPS coordinates or determine a position/location relative to something, someone, or some known specified location. 
It is presumed that the phrase “the load” in claim 18 is referring to the “off-center load”. If so, for consistency and clarity, it is suggested that the claim be amended to such. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 and 18-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
The term “subject to” in claim 1 is a relative term which renders the claim indefinite. The term “subject to” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. There is no indication what is required of a pipettor head and off -enter load for the pipettor head to be considered as “subject to” the off-center load. A relative arrangement/positioning of the pipettor head to the off-center load that considered to be “subject to” an off-center load by one person may not be considered as such by another and vice versa. 
The term “off-center load” in claims 16 and 19-21 is a relative term which renders the claims indefinite. The term “off-center load” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. What be considered as “off-center” to one person may not be considered as such. However, it is noted that any object can be considered as “off-center” relative to some other object or location. Furthermore, it is noted that the claim does not structurally define what is considered a “load”. Any material or object can be considered “a load”. 
It is noted that phrase “to engage an off-center load” is directed to the purpose of the moving step, but does not actually required the load and pipettor head to be engaged. (see also claim 21). The term engage (and its conjugates) is broad and does not provide and specific structural nexus. It can broadly mean contact. If applicant intends for the pipettor head to be 
It is unclear what is the structural nexus, relationship, and connectivity of the pipettor head, off-center load, first drive screw and second drive screw. There is no indication as to how applying any torque to screws provides for any results of anything. Furthermore, just because a torque is applied to the screws that does not necessarily mean the screws are actually rotated. Even if the screws are rotated, there is no indication of what results from such rotation. 
It is unclear what kind force is being referenced in 16(c) and claim 18 and to what such forces is required to be “transmitted” to. Furthermore, it is unclear how a screw can measure any force as recited in the claims. This not consistent with specification. While the specification discloses lead/drive screws, there is no description of any screw being capable of measuring and force. The screws are not force sensors/detectors.
The term “representation of the off-center load” in claims 16 is a relative term which renders the claims indefinite. The term “representation of the off-center load” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what is “a representation of the off-center load” because the claim does define such. It is unclear if this a specific tangible structure, word, symbol, sign, sound, variable in an equation, etc. One can subjectively decide, choose, state, mentally determine, etc. that anything one desires to be “a representation” of whatever one desires including the undefined, subjective “off-center load”. Furthermore, it is unclear if all of the parameters are required to be used in the calculation and how such parameters would be employed any calculation of a 
As to claim 19, it is unclear if the set of parameters listed are intended to be in addition to those of claim 16 or replace them entirely.   
As to claim 20, it is unclear what is required of a force (value) for it to be considered as predetermined and who/what is required to make such a determination. It is noted that any force can be considered as “predetermined” relative to some future time or event. Furthermore, it is unclear if how torque applied to the screws would result in a force a force at the off-center load, because there is no relative structural connectivity provided for in the claims between the screws and off-center load. It is presumed that the phrase “at the off-center load” is meant to mean a force (type nor value not specified) is applied to the off-center load. 
It is unclear how claim 21 further limits the method because there is no step that requires the pipettor head to be engaged to/with the off-center load. See prior remarks above. Furthermore, it is unclear what is meant by “levels”, there is no relative basis provided for to indicate what is required for the pipettor head to be level. 
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



Claims 16-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Warhust et al., US 2011/0268628, and further in view of Warhurst 2011/0296931 and Ikushima, US 2009/0129985.
Warhurst et al. (‘628) discloses: a method of driving a pipettor head subject to an off-center load (Abstract), the method comprising: a) moving a pipettor head to engage an off-center load, the pipettor head engaging a first drive screw and a second drive screw independently rotatable movable relative to the first drive screw (Figure 4, vertical drive mechanism and horizontal drive mechanism, paragraph 42; lead screw 60); b) measuring a first position of the pipettor head at a first location and a second position of the pipettor head at a second location (position counter "158" for respective motors, paragraphs 35 and 39); c) measuring a first force transmitted from the off-center load by the first drive screw (load cell "32", paragraph 34); d) calculating a first torque and a second torque based upon a set of parameters including the first force, the first position, the second position, and a representation of the off-center load; and e) applying the first torque to the first drive screw and the second torque force to the second drive screw (see feedback loop of Figure 6, see below).
One can also switch from manual mode to biasing motion control software mode, described in more detail in Warhurst ‘931, see paragraph 33-38. Here, velocity is added to the user's hand control input (paragraph 41, which controls the torque of the drive screw) based on position measurements.
The Applicant is advised that the Supreme Court recently clarified that a claim can be proved obvious merely by showing that the combination of known elements was obvious to try. KSR Int’l v. Teleflex Inc., 127 Sup. Ct. 1727, 1742, 82 USPQ2d 1385, 1397 (2007) (see MPEP § 2143).
Common sense, predictability, knowledge, and skill of one of ordinary skill in the art may suffice to establish obviousness. 
Warhust et al. does not disclose a second drive screw, but rails (see paragraph 42). 
Ikushima discloses a pipette head holder 33 is coupled to a ball screw 45 such that the pipette head holder 33 is movable in the Z-direction, i.e., up and down. Accordingly, the pipette head 31 fixed to the pipette head holder 33 is also moved up and down together with the pipette head holder 33. In other words, a pipette head moving mechanism is constituted by a known moving means in which a rotating motor, such as a stepping motor or a servo motor. (paragraph 0070, Figure 8). 
Rails are an obvious equivalent to drive screws for linear movement of parts. The choice of drive screws instead of rails is therefore merely one of several straightforward possibilities from which the skilled person would select, in accordance with circumstances, such this would 
Claims 17 and 19-21 are to adjusting the force of the first and second drive mechanisms based on force and position measurements are known from or rendered obvious by Warhust et al., see Figure 6.
Claim is 18 directed to a second force sensor are known from Warhurst et al., which discloses a system that has a separate force sensor (paragraph 34, "two pairs of strain gauges") for each drive mechanism.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Park; Han Oh et al. and Meltzer; Walter disclose devices including drive screws and methods of use of such devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R GORDON whose telephone number is (571)272-1258. The examiner can normally be reached M-F, 8-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/BRIAN R GORDON/Primary Examiner, Art Unit 1798